IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL,                :     No. 2895 Disciplinary Docket No.3
                                               :
                     Petitioner                :     No. 84 DB 2022
                                               :
              v.                               :     Attorney Registration No. 31545
                                               :
MANRICO A. TRONCELLITI, JR.,                   :     (Montgomery County)
                                               :
                     Respondent                :


                                           ORDER


PER CURIAM

       AND NOW, this 1st day of July, 2022, the Joint Petition for Emergency Temporary

Suspension Pursuant to Pa.R.D.E. 208(f) is GRANTED. It is further provided that:

       1. Manrico A. Troncelliti, Jr. (“Respondent”) is placed on temporary suspension until

          further definitive action by this Court;

       2. Respondent shall comply with all provision of Pa.R.D.E. 217;

       3. The President Judge of the Court of Common Pleas of Montgomery County shall

          enter such orders as may be necessary to protect the rights of Respondent’s

          clients or fiduciary entities with which he is involved, see Pa.R.D.E. 217(g); and

       4. All financial institutions in which Respondent holds fiduciary funds shall freeze

          such accounts pending further action by a court of appropriate jurisdiction.

       Respondent’s rights to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this Order pursuant to Pa.R.D.E.

208(f)(6) are specifically preserved.

       This Order constitutes an imposition of public discipline within the meaning of

Pa.R.D.E. 402 pertaining to confidentiality.